Citation Nr: 1423256	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-46 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to a compensable evaluation for scar of the right index finger, status post laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal except as to the appellate brief.

The issue of entitlement to service connection for scar of right index finger status post laceration is addressed in the REMAND portion of this decision below.


FINDING OF FACT

A right leg disability is not related to injury or disease incurred in service, and arthritis is not shown within the initial post separation year.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  VA provided the Veteran VCAA notice in February 2008.  VA also met its duty to assist.  All relevant medical records have been obtained and associated with the record to include the Veteran's service treatment records.  A VA medical examination was not provided on the claim for right leg disability as there is no credible lay evidence or competent medical evidence indicating that there is any right leg condition related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Furthermore, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. No hearing is sought in this appeal.  Accordingly, the Board will address the merits of the claim.

II.  Preliminary Matters

The Veteran seeks service connection for right leg disability.  VA received an original claim from the Veteran in December 2007.  At that time, he reported that "right leg, dead bone" disability had its onset in January 1984 and he had received treatment since that date.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

III.  Claims for Service Connection

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right leg disability to include degenerative joint disease.  A right leg disability related to disease or injury in service is not shown, and arthritis is not shown within the initial post separation year.

Service treatment records show no complaints or findings for abnormal right leg pathology.  Report of service separation examination dated in April 1986 reflects normal clinical evaluation of the lower extremities and the Veteran reported that "I am in excellent condition."  He denied swollen, painful joints and bone, joint or other deformity along with arthritis and bursitis.

More than 20 years after service, in December 2007, VA treatment records show complaints of pain from right hip to top of right knee.  Trochanter bursitis of the right hip was assessed.  In December 2007, the Veteran reported an 8 year history of pain of the upper right leg and denied trauma.  At another time in December 2007, he reported a 1 year history of "right hip and vague knee pain."  X-ray of the right hip showed moderate degenerative joint disease and the examiner's comment that "A childhood injury compatible with slipped capital epiphysis is suspected."  X-ray of the right knee showed no evidence "for significant degenerative joint disease."  In January 2008, the Veteran reported a history of pain beginning off-and-on a few years ago, and noted that he had delivered 200 pound oxygen cylinders to aircraft in service.  He reported that he jumped on-and-off a forklift, and would fall on his right knee.  A May 2008 VA treatment note reflects that the Veteran "wonders if his [right hip] problems are related to his work in the military from 1982 to 1986 of operating a forklift.  He says he occasionally fell when getting off the forklift, landing on his right knee."

The medical evidence of record shows no indication that the Veteran had right leg disability in service or presently as a consequence of disease or injury in service.  The Board accepts that the Veteran is competent to report his experiences, such as falling off a forklift and landing on his right knee, and symptoms.  Layno, supra.  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that the Veteran reports that any right leg disorder shown during the appeal period is etiologically related to an injury in service, the Board finds that the Veteran is not competent to opine in this regard as he lacks any particular medical expertise or training, and this relationship is not susceptible to lay observation, unlike a broken leg.  See Jandreau supra.  Furthermore, to the extent that the Veteran suggests he had a right leg disorder in service or symptoms since service, he is not credible in view of report of separation examination dated in April 1986, which shows normal clinical evaluation of the of the lower extremities and a denial of any history bone, joint, or arthritic-type problems, coupled with the many years intervening service and the first documented complaints and findings in 2007.  The Board further observes that the Veteran has been an inconsistent historian, reporting onset of symptoms 8 years earlier and then another time 1 year earlier.  Therefore, the Veteran's statements regarding a right leg disorder related to service have diminished probative value.

The Board assigns greater probative value to the service treatment records showing essentially normal clinical findings at the time of the discharge along with his denial of problems at that time.  The Board finds that the service treatment records are more probative because they reflect medical findings contemporaneous service, which were prepared by a medical professional.  Although the record shows that the Veteran suggested to his VA medical provider that his problems may be related to service, there is no favorable medical opinion in the record to support his theory.

The weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a right leg disability is denied.


REMAND

Report of VA scar examination dated in February 2009 reflects clinical findings for scar located on right index finger (anterior surface) at the tip, measuring about 0.5 cm by 10 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, or limitation of motion or loss of function.  Report of VA hand, thumb and finger examination dated in February 2009 reflects normal range of motion but with complaints of numbness that reaches down to the base of the finger, stiffness, and muscle spasms that affects basic things such as writing.

After careful review of the medical evidence, the Board finds that the VA examinations are inadequate for ascertaining the symptoms and findings associated with the service-connected right index finger scar.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Accordingly, the claim for an initial compensable evaluation for right index finger scar status post laceration is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should obtain any outstanding records pertinent to the Veteran's right index finger claim.

2.  Then, the Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected scar of the right index finger, status post laceration.  The claims folder must be provided to the examiner along with copies of any pertinent medical evidence located in VA's electronic system that is not included in the claims folder.  The examiner should opine on whether the Veteran's complaints of numbness stiffness, and muscle spasms noted in report of VA examination dated in February 2009 are related to the service-connected right index finger scar, which resulted from a laceration of that finger in service.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The AOJ should review the report of examination to ensure that it includes all the information necessary for rating the Veteran's scar disability under the criteria in effect prior to October 23, 2008.  Also, the AOJ should also undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given requisite opportunity to respond before the claim is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


